     Case 2:18-cv-08034-GW-MRW Document 64 Filed 12/18/20 Page 1 of 23 Page ID #:412




 1     NICOLA T. HANNA
       United States Attorney
 2     DAVID M. HARRIS
       Assistant United States Attorney
 3     Chief, Civil Division
       JOANNE S. OSINOFF
 4     Assistant United States Attorney
       Chief, General Civil Section, Civil Division
 5     ALARICE M. MEDRANO (Cal. Bar No. 166730)
       Assistant United States Attorney
 6           Federal Building, Suite 7516
             300 North Los Angeles Street
 7           Los Angeles, California 90012
             Telephone: (213) 894-0460
 8           Facsimile: (213) 894-7819
             E-mail: Alarice.Medrano@usdoj.gov
 9
       Attorneys for Defendant, United States Citizenship and
10     Immigration Services, Department of Homeland Security
11                             UNITED STATES DISTRICT COURT
12                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
13                                   WESTERN DIVISION
14 COALITION FOR HUMANE                          No. CV 18-08034 GW (MRWx)
   IMMIGRANT RIGHTS, ET AL.,
15
             Plaintiffs,                         Motion Hearing
16                                               Date: February 18, 2021
                    v.                           Time: 8:30 a.m.
17                                               Ctrm: First Street Courthouse
   UNITED STATES CITIZENSHIP AND                       350 W. 1st Street
18 IMMIGRATION SERVICES,                               Ctrm. #9D, 9th Floor
   DEPARTMENT OF HOMELAND                              Los Angeles, CA 90012
19 SECURITY,
20                Defendant.                     Honorable George H. Wu
                                                 United States District Judge
21
22
23        1. DEFENDANT’S NOTICE OF MOTION AND MOTION FOR SUMMARY
24           JUDGMENT;
25        2. MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
26           MOTION;
27        [EVIDENCE IN SUPPORT OF MOTION FILED SEPARATELY (ECF 57)]
28
     Case 2:18-cv-08034-GW-MRW Document 64 Filed 12/18/20 Page 2 of 23 Page ID #:413




 1                                            TABLE OF CONTENTS
 2                                                                                                                    PAGE
 3     NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT …………….1
 4     I.     INTRODUCTION ……………………………………………………………….. 2
 5     II.    FACTUAL BACKGROUND AND PROCEDURAL HISTORY.......................... 2
 6            A.     Plaintiffs’ FOIA Request ............................................................................... 2
 7            B.     Initial Search by USCIS ................................................................................ 5
 8            C.     Attempts to Negotiate the Scope of Search................................................... 7
 9            D.     USCIS’s First Records Production................................................................ 7
10            E.     Continuing Attempts to Negotiate Scope of Search ..................................... 8
11            F.     Second Search for Responsive Records ........................................................ 9
12            G.     USCIS’s Second Records Production ......................................................... 10
13            H.     Segregability Analysis................................. Error! Bookmark not defined.
14            I.     Vaughn Index .............................................. Error! Bookmark not defined.
15     III.   STANDARD OF REVIEW IN FOIA CASES...... Error! Bookmark not defined.
16     IV.    ARGUMENT ......................................................... Error! Bookmark not defined.
17            A.     Defendant Conducted Reasonable Search for Records.... Error! Bookmark
                     not defined.
18
              B.     Defendant Properly Withheld Documents Under Exemption 5 ..........Error!
19                   Bookmark not defined.
20                   1.      Exemption 5 – Inter-Agency or Intra-Agency Memorandums .Error!
                             Bookmark not defined.
21
                     2.      Exemption 6 & 7(c) – Unwarranted Invasion of Personal
22                           Privacy............................................... Error! Bookmark not defined.
23     V.     CONCLUSION...................................................... Error! Bookmark not defined.
24
25
26
27
                                                                i
28
     Case 2:18-cv-08034-GW-MRW Document 64 Filed 12/18/20 Page 3 of 23 Page ID #:414




 1
 2
 3                                               TABLE OF AUTHORITIES
 4                                                                                                                     PAGE
 5     CASES
 6     ACLU of Southern Cal. v. DHS,
           2012 WL 5342411 (C.D. Cal. Oct. 25, 2012) ................................................. 13, 14
 7
       Baker v. United States,
 8           817 F.2d 560 (9th Cir. 1987) ................................................................................. 12
 9     Citizens Comm’n on Human Rights v. FDA,
             45 F.3d 1325 (9th Cir. 1995) ................................................................................. 13
10
       Clay v. Dep’t of Justice,
11           680 F. Supp. 2d 239 (D.D.C. 2010)....................................................................... 14
12     Def. of Animals v. NIH,
             543 F. Supp. 2d 83 (D.D.C. 2008)......................................................................... 14
13
       Dep’t of Justice v. Tax Analysts,
14           492 U.S. 136, 109 S. Ct. 2841, 106 L. Ed. 2d 112 (1989) .................................... 12
15     Forest Service Empls. for Envtl. Ethics v. U.S. Forest Serv.,
             524 F.3d 1021 (9th Cir. 2008) ............................................................................... 17
16
       Kissinger v. Reporters Comm. for Freedom of Press,
17           445 U.S. 136, 100 S. Ct. 960, 63 L. Ed. 2d 267 (1980) .................................. 12, 13
18     Lahr v. National Transp. Safety Bd.,
             569 F.3d 964 (9th Cir. 2009) ................................................................................. 18
19
       Lane v. Dept. of Interior,
20           523 F.3d 1128 (9th Cir. 2008) ......................................................................... 13, 14
21     Lewis v. IRS,
            823 F.2d 375 (9th Cir. 1987) ................................................................................. 13
22
       Maynard v. CIA,
23          986 F.2d 547 (1st Cir. 1993).................................................................................. 15
24     NLRB v. Sears, Roebuck & Co.,
           421 U.S. 132 (1975)............................................................................................... 16
25
       Oglesby v. Dep’t of the Army,
26          920 F.2d 57 (D.C. Cir. 1990)................................................................................. 13
27
                                                                  ii
28
     Case 2:18-cv-08034-GW-MRW Document 64 Filed 12/18/20 Page 4 of 23 Page ID #:415




 1     Rosenfeld v. Dep’t of Justice,
            57 F.3d 803 (9th Cir. 1995) ................................................................................... 18
 2
       Safecard Servs., Inc. v. SEC,
 3           926 F.2d 1197 (D.C. Cir. 1991)............................................................................. 14
 4     Spurlock v. FBI,
             69 F.3d 1010 (9th Cir. 1995) ................................................................................. 12
 5
       Steinberg v. Dep’t of Justice,
 6           23 F.3d 548 (D.C. Cir. 1994)................................................................................. 14
 7     Vaughn v. Rosen,
            484 F.2d 820 (D.C. Cir. 1973)............................................................................... 12
 8
       Weisberg v. Dep’t of Justice,
 9          705 F.2d 1344 (D.C. Cir. 1983)....................................................................... 13, 14
10     Weisberg v. U.S. Dep’t of Justice,
            627 F.2d 365 (D.C. Cir. 1980)............................................................................... 13
11
       Wiener v. FBI,
12          943 F.2d 972, n.6 (9th Cir. 1991) .......................................................................... 12
13     Yonemoto v. Department of Veterans Affairs,
            686 F.3d 681 (9th Cir. 2012) ................................................................................. 13
14
       Zemansky v. U.S. EPA,
15          767 F.2d 569 (9th Cir. 1985) ................................................................................. 13
16
17     STATUTES
18     5 U.S.C. § 552 .................................................................................................................... 2
19     5 U.S.C. § 552(a)(4)(B) ................................................................................................... 12
20     5 U.S.C. § 552(a)(6)(B) ..................................................................................................... 5
21     5 U.S.C. § 552(b)(5)................................................................................................... 11, 16
22     5 U.S.C. § 552(b)(6)............................................................................................. 11, 16, 17
23     5 U.S.C. § 552(b)(7)(C) ........................................................................................ 11,16, 17
24
25     RULES
26     Federal Rule of Civil Procedure 56 ................................................................................... 1
27
                                                                        iii
28
     Case 2:18-cv-08034-GW-MRW Document 64 Filed 12/18/20 Page 5 of 23 Page ID #:416




 1           NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
 2           PLEASE TAKE NOTICE that on February 18, 2021, at 8:30 a.m. 1, or as soon
 3     thereafter as the matter may be heard, Defendant United States Citizenship and
 4     Immigration Services, Department of Homeland Security will bring on for hearing the
 5     within Motion for Summary Judgment, before the Honorable George H. Wu, United
 6     States District Judge, in Courtroom 9D of the First Street Courthouse, 350 West 1st
 7     Street, Los Angeles, California 90012.
 8           Defendant respectfully moves this Court for summary judgment pursuant to
 9     Federal Rule of Civil Procedure 56, on the grounds that there is no genuine dispute of
10     material fact and Defendant is entitled to judgment on the entire case as a matter of law.
11     This motion is based upon this Notice, the Memorandum of Points and Authorities filed
12     herein, the Declaration of Jill A. Eggleston (ECF 57-1), and the exhibits attached thereto
13     (ECF 57-2 – 57-8), including the Vaughn index (ECF 57-8), the pleadings previously
14     filed in this action, and any oral argument permitted at the hearing on this motion.
15           This motion is made following a conference of counsel as required by Local Rule
16     7-3, which took place on November 6, 2020, regarding Defendant’s contemplated
17     motion for summary judgment.
18       Dated: December 18, 2020               NICOLA T. HANNA
                                                United States Attorney
19                                              DAVID M. HARRIS
                                                Assistant United States Attorney
20                                              Chief, Civil Division
                                                JOANNE S. OSINOFF
21                                              Assistant United States Attorney
                                                Chief, General Civil Section, Civil Division
22
                                                /s/ Alarice M. Medrano
23
                                                ALARICE M. MEDRANO
24                                              Assistant United States Attorney
25                                              Attorneys for Defendant, United States
                                                Citizenship and Immigration Services,
26                                              Department of Homeland Security
27
28           1
                 See Minute Order, dated November 9, 2020 (ECF 61).
                                                  1
     Case 2:18-cv-08034-GW-MRW Document 64 Filed 12/18/20 Page 6 of 23 Page ID #:417




 1                      MEMORANDUM OF POINTS AND AUTHORITIES
 2     I.    INTRODUCTION
 3           Plaintiffs Coalition for Humane Immigrant Rights of Los Angeles, National
 4     Partnership for New Americans, UnidosUS, CASA, Mi Familia Vota, Michigan United,
 5     El Rescate, New York Immigration Coalition, and One America (collectively,
 6     “Plaintiffs”) bring this action under the Freedom of Information Act (“FOIA”), 5 U.S.C.
 7     § 552, et seq., seeking access to information about the processing of N-400
 8     (naturalization) applications “relating to the time period January 1, 2016 to the present,”
 9     that they allege are contained in the records of Defendant United States Citizenship and
10     Immigration Services (“USCIS”), Department of Homeland Security (“DHS”).
11           Defendant has satisfied all of its obligations with respect to Plaintiffs’ FOIA
12     request. Defendant conducted an adequate search for records in response to the request,
13     and released the information that is not subject any FOIA exemption. These facts are not
14     reasonably in dispute. Because there are no material facts in dispute with regard to the
15     adequacy of the search or the withholding of information, Defendant is entitled to
16     summary judgment with respect to all claims asserted by Plaintiffs in this action.
17     II.   FACTUAL BACKGROUND AND PROCEDURAL HISTORY
18           A.      Plaintiffs’ FOIA Request
19           Plaintiffs’ FOIA request was mailed to the National Records Center (“NRC”) in a
20     letter dated August 6, 2018. Declaration of Jill A. Eggleston (“Eggleston Decl.”), ¶ 7, fn.
21     2. It was not received by the NRC FOIA division and scanned into the NRC FOIA
22     processing system and database until September 12, 2018. Id.
23           Plaintiffs’ FOIA request was a complex request that sought access to 20 different
24     categories of records that pertained to USCIS processing of N-400 (naturalization)
25     applications “relating to the time period January 1, 2016 to the present,” as follows:
26           1. All documents that report to USCIS Headquarters and those generated by
27                USCIS Headquarters on numbers of approvals and denials of N-400
28                naturalization applications including but not limited to data compilations that in
                                                     2
     Case 2:18-cv-08034-GW-MRW Document 64 Filed 12/18/20 Page 7 of 23 Page ID #:418




 1              any way provide the reasons for denials of N-400 naturalization applications.
 2           2. All documents compiling data submitted by one or more of the agency's
 3              locations processing or adjudicating N-400 naturalization applications or
 4              produced by USCIS Headquarters related to the volume of or reasons for RFEs
 5              (“Requests For Evidence”) and NOID (“Notices of Intent to Deny”)
 6              notifications issued in N-400 cases.
 7           3. All documents compiling data submitted by one or more of the agency’s
 8              locations processing or adjudicating N-400 naturalization applications or
 9              produced by USCIS Headquarters related to the delay in processing N-400
10              applications.
11           4. All documents relating to funds allocated by Congress for the processing
12              and/or adjudication of N-400 applications.
13           5. All documents compiling data that show the fees received with naturalization
14              applications, excluding documents relating to individual cases such as receipts,
15              deposits, etc.
16           6. All documents regarding USCIS’s allocation of funds to its various facilities
17              and field offices for the processing or adjudication of N-400 applications.
18           7. All documents relating in whole or in part to decisions by USCIS officials
19              regarding allocations of funds to the processing centers and field offices for the
20              adjudication of N-400 applications.
21           8. All documents that address or concern delays or backlogs in the processing
22              time for naturalization applications.
23           9. To the extent not provided in response to Request Number 8, all data
24              compilations and spreadsheets addressing in whole or in part delays or
25              backlogs in the processing or adjudication of naturalization applications.
26           10. To the extent not provided in response to a separate request, all documents
27              reporting on: (a) the volume of naturalization applications received; (b) where
28              the applications were received; (c) where the applications were processed and
                                                   3
     Case 2:18-cv-08034-GW-MRW Document 64 Filed 12/18/20 Page 8 of 23 Page ID #:419




 1              adjudicated; and (d) how long it took to fully process and adjudicate the
 2              naturalization applications.
 3           11. All documents relating to inquiries from or responses to members of Congress
 4              relating to the delays in processing N-400 applications.
 5           12. All documents including but not limited to memoranda, guidance, instructions,
 6              or directives issued to facilities, centers, or field offices discussing policy or
 7              procedures to be followed in the processing or adjudication of N-400
 8              applications.
 9           13. All documents and data compilations sent to or prepared by the Administrative
10              Appeals Office addressing the number of pending and decided appeals of
11              denials of N-400 applications and the outcome of those appeals. This request
12              does not seek copies of the individual appeals or decisions.
13           14. All documents sent to or prepared by USCIS regarding delays in naturalization
14              applications due to problems implementing or using the Electronic
15              Immigration System (“ELIS”).
16           15. All documents and data relied upon in The Department of Homeland Security
17              Ombudsman 2017 Annual Report To Congress regarding the USCIS (at
18              https://www.dhs.gov/sites/default/files/publications/DHS%20Annual%20Repo
19              rt%202017_0.pdf
20           16. All documents and data relied upon in The Department of Homeland Security
21              Office of Inspector General Report “USCIS Has Been Unsuccessful in
22              Automating Naturalization Benefits delivery,” dated November 30, 2017 (at
23              https://www.oig.dhs.gov/reports/2018/uscis-has-been-unsuccessful
24              automatingnaturalization-benefits-delivery/oig-18-23).
25           17. All complaints filed by naturalization applicants or those acting on behalf of
26              naturalization applicants regarding inappropriate, abusive, or discriminatory
27              treatment of naturalization applicants by USCIS employees.
28
                                                     4
     Case 2:18-cv-08034-GW-MRW Document 64 Filed 12/18/20 Page 9 of 23 Page ID #:420




 1           18. All documents related to a review, update, or revision of the USCIS Fee Study
 2                described here: https://www.federalregister.gov/documents/2016/05/04/2016-
 3                10297/us-citizenship-and-immigration-services-fee-schedule.
 4           19. All documents relied upon, issued in response to, or to implement the change
 5                in the mission of USCIS announced on February 22, 2018 described here:
 6                https://www.uscis.gov/news/news-releases/uscis-director-l-francis-cissna-
 7                newagency-mission-statement.
 8           20. All documents received by USCIS from the White House or forwarded by
 9                USCIS to the White House regarding in whole or in part the processing or
10                adjudication of naturalization applications.
11     See Eggleston Decl., ¶ 7, and Attach. A (ECF 57-2).
12           On September 19, 2018, USCIS issued an acknowledgement letter to Plaintiffs,
13     confirming receipt of the FOIA request and informing Plaintiffs that the request was
14     assigned to USCIS’s complex FOIA processing track (Track II). Id., ¶¶ 8-9, and Attach.
15     B (ECF 57-3). USCIS also invoked its right to additional processing time pursuant to 5
16     U.S.C. § 552(a)(6)(B). Id. Further, the letter invited Plaintiffs to narrow their FOIA
17     request in order to be eligible for placement in a faster FOIA processing track. Id.
18           B.      Initial Search by USCIS
19           The NRC FOIA staff determined that numerous USCIS program offices might
20     have responsive records and requested that the following offices conduct a search of
21     their records systems and databases:
22           • Executive Secretariat (“EXSO”) (which consists of senior USCIS managerial
23                offices, including the Office of the USCIS Director and Deputy Director);
24           • Field Office Directorate (“FOD”) (which manages USCIS field and district
25                immigration adjudication offices, including those that process N-400
26                applications, located across the United States);
27           • Office of Chief Financial Officer (“OCFO”) (which manages the USCIS
28                budget and fiscal operations);
                                                     5
 Case 2:18-cv-08034-GW-MRW Document 64 Filed 12/18/20 Page 10 of 23 Page ID #:421




 1         • Office of Policy and Strategy (“OP&S”) (which establishes USCIS policy
 2            guidance, directives, and implements agency compliance with statutory and
 3            regulatory requirements that affect agency operations);
 4         • Office of Legislative Affairs (“OLA”) (which serves as a liaison between
 5            Congress and USCIS);
 6         • Administrative Appeals Office (“AAO”) (which adjudicates administrative
 7            appeals of certain USCIS immigration adjudications); and
 8         • The Office of Information Technology (“OIT”) (which manages USCIS
 9            technology operations).
10   Eggleston Decl., ¶¶ 10-12. In addition, NRC staff provided specific written instructions
11   to each of the agency program offices, included the search time frame (January 1, 2016 –
12   October 10, 2018), identified the specific item(s) of Plaintiffs’ FOIA request that the
13   program office should respond to, and provided detailed search terms to be utilized for
14   each item of the request. Id., ¶ 13, and Attach. C (ECF 57-4). The NRC staff identified
15   the types of documents to search for, databases to search, e.g. the Electronic Immigration
16   System (“ELIS”)(a computerized USCIS immigration application filing system,
17   including N-400 naturalization applications, available for use by the public), agency
18   email, electronic records consisting of PowerPoint training slides, Excel spreadsheets,
19   and hardcopy documents maintained by the program offices. Id.
20         The program offices compiled over 133 GB of potentially responsive records that
21   were forwarded to the NRC for review. Id., ¶ 14. This volume of records nearly crashed
22   the NRC’s de-duplication and records search software, known as Veritas. Id. Thus, the
23   NRC and USCIS program offices determined that Plaintiffs’ FOIA request was overly
24   broad and burdensome, and sought to meet and confer with Plaintiffs in an attempt to
25   further narrow the scope of their request and search parameters and conduct another
26   records search. Id.
27   \\\
28   \\\
                                                  6
 Case 2:18-cv-08034-GW-MRW Document 64 Filed 12/18/20 Page 11 of 23 Page ID #:422




 1         C.       Attempts to Negotiate the Scope of Search
 2         The parties met and conferred on February 21, 2019, to discuss narrowing the
 3   scope of Plaintiffs’ FOIA request. See Eggleston Decl., ¶ 15. Following the meeting, on
 4   March 12, 2019, Defendant outlined the various issues regarding Plaintiffs’ FOIA
 5   request in an email to Plaintiffs. Id. Plaintiffs’ counsel acknowledged receipt of the email
 6   the same day but did not respond further. Id.; see also, Supplemental Rule 26(f) Report,
 7   (ECF 18), and Ex. B (ECF 18-2).
 8         On March 25, 2019, the Court directed that the parties to file a joint status report
 9   regarding the parties’ agreements on scope and timing by June 19, 2019. (ECF 19.) The
10   Court subsequently continued the deadline to July 5, 2019. (ECF 22.)
11         D.       USCIS’s First Records Production
12         On June 28, 2019, Defendant made its first production of responsive records to
13   Plaintiffs, which consisted of 502 pages of USCIS PowerPoint slides that were disclosed
14   in full, with no material withheld pursuant to any FOIA exemptions. See Eggleston
15   Decl., ¶¶ 16-17, and Attach. D (ECF 57-5). The PowerPoint slides included material
16   regarding the transition of N-400 (naturalization) processing to the electronic USCIS
17   ELIS platform and moving away from paper N-400 adjudications. Id. Among other
18   material pertaining to USCIS N-400 processing, the records included statistics about the
19   number of electronically filed N-400 applications received by USCIS. Id. Defendant
20   informed Plaintiffs that it continued to review and process responsive records. Id.
21   Defendant also informed Plaintiffs that items 15 and 16 of the request had been referred
22   to DHS, as those two request items sought records created by an agency other than
23   USCIS. 2 Id. The letter again invited Plaintiffs to discuss narrowing the scope of their
24   request. Id.
25   \\\
26   \\\
27
           2
28           Item 15 sought records from the DHS Ombudsman Office and item 16 sought
     records from the DHS Office of Inspector General.
                                               7
 Case 2:18-cv-08034-GW-MRW Document 64 Filed 12/18/20 Page 12 of 23 Page ID #:423




 1         E.     Continuing Attempts to Negotiate Scope of Search
 2         On July 3, 2019, the parties met and conferred a second time in an attempt to
 3   further narrow the scope of the search and the records that Plaintiffs sought. See
 4   Eggleston Decl., ¶ 18. USCIS informed Plaintiffs that it was reviewing over 133 GB of
 5   potentially responsive records in this case and that it could take many more months to
 6   complete that review and process any responsive records. Id.
 7         The parties reached agreement to narrow the records search regarding certain
 8   items of Plaintiffs’ request. Eggleston Decl., ¶ 19; July 5, 2019 Supplemental Joint Rule
 9   26(f) Report (ECF 23) (setting forth the parties’ search agreement and relative positions
10   regarding each of the twenty items of Plaintiffs’ FOIA request). The parties agreed that
11   USCIS will not be required to search Alien file (“A-file”) records or produce records that
12   pertain to any specific individual N-400 application. Id. The parties also agreed that there
13   are no responsive records for item 4 of the request because Congress allocates no
14   funding to USCIS for adjudication of N-400s. Id. The parties agreed to limit the search
15   for any responsive emails to those sent by senior agency management officials rather
16   than rank and file employees. Id. The parties also reached agreement regarding offices
17   and records custodians that should be searched specific to items of Plaintiffs’ request. Id.
18         On July 11, 2019, the Court held a status conference and directed that the parties
19   file another status report on September 10, 2019. See Eggleston Decl., ¶ 20; July 11,
20   2019 Status Conference Order (ECF 24). The parties were also directed to continue to
21   confer and attempt to resolve remaining disputes over the FOIA request. Id.
22         On September 10, 2019, the parties filed another Supplemental Rule 26(f) Report,
23   updating the Court on the status of the parties’ negotiations to narrow the scope of the
24   request and the records search. See Eggleston Decl., ¶ 21; September 10, 2019
25   Supplemental Rule 26(f) (ECF 25). Based on its review of the records compiled at that
26   point, Defendant determined an additional, targeted search of FOD, OCFO, Office of
27   Performance and Quality (“OPQ”), OLA, AAO, Office of Investigations (“OI”), OIT,
28   and the ELIS database was necessary. Id. The FOIA staff continued processing
                                                  8
 Case 2:18-cv-08034-GW-MRW Document 64 Filed 12/18/20 Page 13 of 23 Page ID #:424




 1   documents but determined that the documents were not sufficiently responsive to
 2   Plaintiffs’ request. Id. Thus, continuing a lengthy rolling release of records would not be
 3   productive. Id.
 4         The Court held a status conference on September 12, 2019, and after considering
 5   the parties’ respective positions, ordered that USCIS to complete its “amassment of the
 6   applicable records” by November 15, 2019, and make its final records production to
 7   Plaintiffs by December 13, 2019. See Eggleston Decl., ¶ 22; September 12, 2019 Status
 8   Conference Order (ECF 26). The Court ordered the parties to file another status report by
 9   December 23, 2019. Id.
10         F.     Second Search for Responsive Records
11         On September 16, 2019, the NRC began a second search for records responsive to
12   Plaintiffs’ FOIA request. See Eggleston Decl., ¶¶ 23-24, and Attach. E [NRC
13   Supplemental Staffing Spreadsheet] (ECF 57-6). Pursuant to the Supplemental Rule
14   26(f) Status Report filed on September 10, 2019 (ECF 25), NRC FOIA staff provided the
15   USCIS program offices listed above with additional written and verbal guidance to
16   conduct another search for records responsive to specific items in Plaintiffs’ FOIA
17   request. Id. The identified agency program offices then conducted a further search of
18   their databases, email archives, and hardcopy file records and forwarded potentially
19   responsive records to the NRC for review and processing. Id., ¶¶ 23-25. Databases
20   searched included ELIS, CLAIMS 4, and agency computer storage drives that may
21   contain relevant Excel spreadsheets, Microsoft Word documents such as letters and
22   memoranda, PowerPoint presentation slides, and .pdf files that may contain relevant
23   manuals and guidance for processing N-400 applications. Id., ¶ 24.
24         NRC FOIA staff reviewed the records compilation and determined that 624 pages
25   of records and 18 Excel spreadsheets were responsive to the request. See Eggleston
26   Decl., ¶ 26. Defendant determined there were no responsive records located for items 6,
27   7, 13, 17, and 19. Id. Items 15 and 16 had already been referred to other agencies. Id.
28   \\\
                                                  9
 Case 2:18-cv-08034-GW-MRW Document 64 Filed 12/18/20 Page 14 of 23 Page ID #:425




 1         G.      USCIS’s Second Records Production
 2         On December 13, 2019, the NRC sent a second FOIA response to Plaintiffs,
 3   informing them of the following:
 4         1) In regard to items 6 and 7 of Plaintiffs’ FOIA request, no records exist. After
 5              checking with OCFO, which is responsible for managing the USCIS budget,
 6              the NRC confirmed that USCIS does not allocate funding to its program offices
 7              by immigration application or petition form type. Thus, there is no dedicated
 8              funding stream solely for N-400 processing. Rather, as various USCIS program
 9              offices process a wide variety of immigration applications and petitions
10              received from the public, funding is allocated broadly across the USCIS
11              organizational structure.
12         2) In regard to item 13, AAO, informed the NRC that it does not have any
13              appellate jurisdiction over N-400 applications. As a result, AAO is unable to
14              produce or provide a report on USCIS administrative appeals pertaining to N-
15              400 applications.
16         3) In regard to items 15 and 16, those requests were referred to the DHS
17              Ombudsman’s Office or the DHS Office of Inspector General, for a response
18              direct to Plaintiffs, as those items of their request sought records created by
19              those components of DHS, not USCIS.
20         4) In regard to item 17, the NRC did not locate any responsive records.
21         5) In regard to item 19, contrary to the assertion in item 19, USCIS has not
22              changed its mission, which is to administer the nation’s lawful immigration
23              benefits system.
24   See Eggleston Decl., ¶ 26, and Attach. F (ECF 57-7).
25         Defendant provided Plaintiffs two compact discs of responsive records along with
26   the second response letter. Id., ¶ 27. One disc contained 18 Excel format spreadsheets,
27   and the other disc contained the 624 pages of material referenced above, saved in .pdf
28   file format. Id. The disc containing the 18 Excel spreadsheets denoted which of the 20
                                                   10
 Case 2:18-cv-08034-GW-MRW Document 64 Filed 12/18/20 Page 15 of 23 Page ID #:426




 1   specific item(s) of Plaintiffs’ FOIA request each spreadsheet is responsive to. Id. The
 2   disc containing the 624 pages of records included seven .pdf files. Id., ¶ 28. Each .pdf
 3   filename ends with a unique number, e.g. 8, 10, 12, 14, etc., which indicates which of
 4   the 20 FOIA request item(s) that the file is responsive to. Id.
 5          Defendant released 450 pages in their entirety and 174 in part. Id., ¶ 29. Only
 6   three of the 18 Excel spreadsheets contain limited redacted material, the rest were
 7   released in their entirety to Plaintiffs. Id. The NRC determined to release all information
 8   from the responsive records except the portions that are appropriately exempt pursuant to
 9   5 U.S.C. § 552 (b)(5), (b)(6) and (b)(7)(C) of FOIA. Id. The records containing partially
10   redacted material contain box “outlines” showing the location of the redacted material
11   and each record that contains some redacted material also contains the specific FOIA
12   exemption citation that supports withholding the material. Id. However, no record is
13   redacted in full. Id.
14          H.     Segregability Analysis
15          NRC FOIA staff carefully conducted a line-by-line review of the responsive
16   records, segregated all non-exempt material and released all reasonably segregable, non-
17   exempt information to Plaintiffs. See Eggleston Decl., ¶ 29. Any further segregation and
18   release of the redacted material would entail releasing information that is appropriately
19   exempt from FOIA production. Id.
20          Thus, Defendant’s records searches in this case were reasonably calculated to
21   locate records responsive to Plaintiffs’ FOIA request, all files and agency offices likely
22   to contain responsive material were searched, and USCIS has no reason to believe that
23   additional responsive records exist that are within USCIS custody and control. See
24   Eggleston Decl., ¶ 30.
25   \\\
26   \\\
27   \\\
28   \\\
                                                  11
 Case 2:18-cv-08034-GW-MRW Document 64 Filed 12/18/20 Page 16 of 23 Page ID #:427




 1          G.    Vaughn Index
 2          As set forth in Defendant’s Vaughn index,3 the limited withholdings in this case
 3   are justified based on the FOIA exemptions that Defendant applied to the records it
 4   produced to Plaintiffs and that remain in dispute in this litigation. See Eggleston Decl.,
 5   ¶ 31, and Attach. G [Vaughn index] (ECF 57-8). The Vaughn index describes the
 6   records, how they were segregated, and the justification for the FOIA exemptions USCIS
 7   applied to the records. Id.
 8   III.   STANDARD OF REVIEW IN FOIA CASES
 9          The United States can only be sued to the extent that it has waived its sovereign
10   immunity. Baker v. United States, 817 F.2d 560, 562 (9th Cir. 1987). The waiver of
11   sovereign immunity under the FOIA gives the Court jurisdiction to enjoin an agency
12   from withholding agency records improperly withheld and to order the production of any
13   agency records improperly withheld from a plaintiff. 5 U.S.C. § 552(a)(4)(B); Spurlock
14   v. FBI, 69 F.3d 1010, 1015 (9th Cir. 1995). Federal jurisdiction to order disclosure is
15   dependent on a showing that an agency has (1) “improperly” (2) “withheld” (3) “agency
16   records.” Spurlock, 69 F.3d at 1015 (quoting Kissinger v. Reporters Comm. for Freedom
17   of Press, 445 U.S. 136, 150, 100 S. Ct. 960, 968, 63 L. Ed. 2d 267 (1980)). “Unless each
18   of these criteria is met, a district court lacks jurisdiction to devise remedies to force an
19   agency to comply with the FOIA’s disclosure requirements.” Id. (quoting Dep’t of
20   Justice v. Tax Analysts, 492 U.S. 136, 142, 109 S. Ct. 2841, 2846-47, 106 L. Ed. 2d 112
21   (1989)). Thus, the Court only has jurisdiction over agency records or documents that are
22   improperly withheld.
23          Under FOIA, an agency’s decision to withhold information from a FOIA requester
24   is subject to de novo review. 5 U.S.C. § 552(a)(4)(B). The agency bears the burden of
25
            3
26           Where the adequacy of the agency’s search is at issue, the agency relies upon
     declarations. These declarations or affidavits (singly or collectively) are often referred to
27   as a Vaughn index, after the case of Vaughn v. Rosen, 484 F.2d 820 (D.C. Cir. 1973),
     cert. denied, 415 U.S. 415 U.S. 977, 94 S.Ct. 1564 (1974). See also, Wiener v. FBI, 943
28   F.2d 972 at 978, n.6 (9th Cir. 1991), cert. denied, 505 U.S. 1212 (1992) (“[w]e refer to
     these affidavits [of FBI agents and CIA officers] collectively as the Vaughn index”).
                                                  12
 Case 2:18-cv-08034-GW-MRW Document 64 Filed 12/18/20 Page 17 of 23 Page ID #:428




 1   justifying the nondisclosure of documents and establishing that particular documents are
 2   exempt from disclosure. Lane v. Dept. of Interior, 523 F.3d 1128, 1135-36 (9th Cir.
 3   2008); Citizens Comm’n on Human Rights v. FDA, 45 F.3d 1325, 1328 (9th Cir. 1995).
 4   To meet its burden, the agency may rely on affidavits or declarations and other evidence
 5   which show that the documents are exempt from disclosure. Lane, 523 F.3d at 1135-36.
 6   Summary judgment may be granted solely on the basis of agency affidavits or
 7   declarations if they contain reasonably detailed descriptions of the documents and allege
 8   facts sufficient to establish an exemption. See Lane, 523 F.3d at 1136 (citing Lewis v.
 9   IRS, 823 F.2d 375, 378 (9th Cir. 1987) (“district court need look no further”).
10         FOIA cases are typically decided on motions for summary judgment because facts
11   are rarely in dispute. See Yonemoto v. Department of Veterans Affairs, 686 F.3d 681, 688
12   (9th Cir. 2012); Lane, 523 F.3d at 1134. A defendant is entitled to summary judgment in
13   a FOIA case when it demonstrates that no material facts are in dispute, that it has
14   conducted an adequate search for responsive records, and that each responsive record
15   that it has located has either been produced or is exempt from disclosure. Weisberg v.
16   U.S. Dep’t of Justice, 627 F.2d 365, 368 (D.C. Cir. 1980); see also Zemansky v. U.S.
17   EPA, 767 F.2d 569, 571 (9th Cir. 1985); Kissinger v. Reporters Comm. for Freedom of
18   Press, 445 U.S. 136, 150 (1980).
19   IV.   ARGUMENT
20         A.     Defendant Conducted Reasonable Search for Records
21         Under the FOIA, an agency is obligated to conduct a search that is “‘reasonably
22   calculated to uncover all relevant documents.’” ACLU of Southern Cal. v. DHS, 2012
23   WL 5342411, at *1 (C.D. Cal. Oct. 25, 2012) (quoting Lane, 523 F.3d at1139); see also,
24   Weisberg v. Dep’t of Justice, 705 F.2d 1344, 1351 (D.C. Cir. 1983). A reasonable search
25   is one that covers those locations where responsive records are likely to be located.
26   Oglesby v. Dep’t of the Army, 920 F.2d 57, 68 (D.C. Cir. 1990). To satisfy its obligation,
27   “the agency must show that it made a good faith effort to conduct a search for the
28   requested records, using methods which can be reasonably expected to produce the
                                                 13
 Case 2:18-cv-08034-GW-MRW Document 64 Filed 12/18/20 Page 18 of 23 Page ID #:429




 1   information requested.” Id.; see also, ACLU of Southern Cal., 2012 WL 5342411, at *1.
 2         A search is not inadequate merely because it failed to “uncover[] every document
 3   extant.” Safecard Servs., Inc. v. SEC, 926 F.2d 1197, 1201 (D.C. Cir. 1991); see Lane,
 4   523 F.3d at 1139 (noting that in FOIA cases, “the government need not show that it
 5   produced every responsive document”). A search is inadequate only if the agency fails to
 6   “show, with reasonable detail, that the search method . . . was reasonably calculated to
 7   uncover all relevant documents.” Ogelsby, 920 F.2d at 68; see Lane, 523 F.3d at 1139
 8   (holding that the government’s search “need only be reasonable”). Accordingly, for a
 9   court evaluating an agency’s search, the fundamental question is “whether the search for
10   those documents was adequate,” not “whether there might exist any other documents
11   responsive to the request.” Steinberg v. Dep’t of Justice, 23 F.3d 548, 551 (D.C. Cir.
12   1994); see Weisberg, 705 F.2d at 1351 (determining that “the issue is not whether any
13   further documents might conceivably exist but rather whether the government’s search
14   for responsive documents was adequate”) (citation omitted).
15         The agency bears the burden of demonstrating the adequacy of the search by
16   providing a declaration that contains “reasonably detailed descriptions of the documents
17   and allege facts sufficient to establish an exemption.” Lane, 523 F.3d at 1139; Clay v.
18   Dep’t of Justice, 680 F. Supp. 2d 239, 245 (D.D.C. 2010) (quoting Ogelsby, 920 F.2d at
19   68) (finding such affidavits should set forth the search terms and type of search
20   performed, and aver that all files likely to contain responsive materials were searched);
21   In Def. of Animals v. NIH, 543 F. Supp. 2d 83, 98 (D.D.C. 2008) (“To meet its burden,
22   the agency may submit affidavits or declarations that explain both in reasonable detail
23   and in a non-conclusory fashion the scope and method of the agency’s search.”).
24   “Agency affidavits are accorded a presumption of good faith which cannot be rebutted
25   by purely speculative claims about the existence and discoverability of other
26   documents.” SafeCard Servs., 926 F.2d at 1200 (quotations omitted). Once an agency
27   has met its burden to demonstrate the adequacy of its search, the agency’s position can
28   be rebutted “only by showing that the agency’s search was not made in good faith.”
                                                 14
 Case 2:18-cv-08034-GW-MRW Document 64 Filed 12/18/20 Page 19 of 23 Page ID #:430




 1   Maynard v. CIA, 986 F.2d 547, 560 (1st Cir. 1993). Speculative or hypothetical
 2   assertions are insufficient to raise a material question of fact with respect to the adequacy
 3   of an agency’s search. Ogelsby, 920 F.2d at 67 n. 13.
 4         Here, Plaintiffs’ FOIA request was complex, seeking access to 20 different
 5   categories of records that pertained to USCIS processing of N-400 (naturalization)
 6   applications over a nearly three year period. As set forth above, Defendant conducted
 7   two separate searches, repeatedly consulted with Plaintiffs’ counsel and used the search
 8   terms provided by Plaintiffs. Initially, the FOIA staff initially identified seven offices to
 9   be searched, provided specific written instructions to each program offices, identified the
10   specific item(s) of Plaintiffs’ FOIA request that the program office should respond to,
11   and provided detailed search terms to be utilized for each item of the request. See
12   Eggleston Decl., ¶¶ 10-14. In addition, the FOIA staff identified the types of documents
13   to search for and the specific databases to be searched. Id., ¶ 13. Defendant also provided
14   additional written and verbal guidance to the program officers, in order to assist them in
15   conducting a second search for records, including searches of their databases, email
16   archives, and hardcopy file records. Id., ¶¶ 23-25. Databases searched included ELIS,
17   CLAIMS 4, and agency computer storage drives that may contain relevant Excel
18   spreadsheets, Microsoft Word documents such as letters and memoranda, PowerPoint
19   presentation slides, and .pdf files that may contain relevant manuals and guidance for
20   processing N-400 applications. Id., ¶ 24.
21         Thus, as demonstrated by the Eggleston Declaration, Defendant has met its burden
22   to perform an adequate search for responsive records in this case.
23         B.     Defendant Properly Withheld Documents Under Exemption 5
24         As set forth above, Defendant made two separate releases of records to Plaintiffs,
25   producing a total of 1,126 pages of responsive records and 18 voluminous Excel
26   spreadsheets in response to their FOIA request. The vast majority of records disclosed to
27   Plaintiffs in this case were released in their entirety. Only 174 pages were produced in
28   part, and minor portions of only three of the Excel spreadsheets were exempt from
                                                  15
 Case 2:18-cv-08034-GW-MRW Document 64 Filed 12/18/20 Page 20 of 23 Page ID #:431




 1   disclosure in this FOIA case. Fifteen of the responsive Excel spreadsheets were disclosed
 2   to Plaintiffs in full.
 3          Defendant carefully reviewed the responsive records compiled in this case and
 4   released all information except the portions that are appropriately exempt pursuant to 5
 5   U.S.C. § 552(b)(5)(“Exemption 5”); (b)(6)(“Exemption 6”); and (b)(7)(C)(“Exemption
 6   7(C)”) of the FOIA. See Eggleston Decl., ¶¶ 17, 26, and Attachs. D, F. After a careful,
 7   line-by-line review, Defendant appropriately segregated all non-exempt material and
 8   disclosed it to Plaintiffs. The few records that are partially redacted are, for the reasons
 9   stated below, exempt from FOIA disclosure. It remains unclear whether Plaintiffs intend
10   to challenge the withholdings in this case.
11                 1.         Exemption 5 – Inter-Agency or Intra-Agency Memorandums
12          Exemption 5 to the FOIA exempts from disclosure “inter-agency or intra-agency
13   memorandums or letters which would not be available by law to a party other than an
14   agency in litigation with the agency.” 5 U.S.C. § 552(b)(5). The exemption applies to
15   documents that are normally privileged in the civil litigation context. Consequently,
16   Exemption 5 permits the withholding of all or portions of any documents that are subject
17   to the deliberative process privilege or the work-product doctrine, among others.
18          In this case, certain documents were withheld under the deliberative process
19   privilege. The deliberative process privilege protects the internal deliberations of an
20   agency by exempting from release recommendations, analyses, opinions, advisory
21   guidance, and other non-factual information prepared as part of an agency decision-
22   making process. The purpose of the deliberative process privilege is to prevent injury to
23   the quality of agency decisions. NLRB v. Sears, Roebuck & Co., 421 U.S. 132, 151
24   (1975). Thus, pre-decisional material comprising and reflecting internal deliberation may
25   properly be withheld as release would have a chilling effect on producing quality
26   decisions because agency personnel would be less candid in developing and sharing such
27   opinions, recommendations or viewpoints.
28   \\\
                                                   16
 Case 2:18-cv-08034-GW-MRW Document 64 Filed 12/18/20 Page 21 of 23 Page ID #:432




 1         Here, for example, Defendant properly withheld the material from an Executive
 2   Summary that summarized the proposed fee schedule rule change and the agency’s
 3   reasons for proposing immigration fee adjustments in 2016, pursuant to Exemption 5.
 4   See Vaughn index (ECF 57-8), at 8. In that case, the USCIS Fee Schedule Proposed Rule
 5   that resulted from the 2016 fee study was published in the Federal Register on May 4,
 6   2019. Thus, the withheld material reflected pre-decisional internal agency deliberations
 7   regarding a rule change. Id., at 9. The release of such information would tend to have a
 8   chilling effect on the ability and willingness of agency officials to freely deliberate and
 9   concur or non-concur with proposed agency policy changes. Id. Similarly, Defendant
10   withheld portions of emails, briefing and background materials prepared for the USCIS
11   Director regarding a Congressional hearing, and PowerPoint slides based on Exemption
12   5’s deliberative process privilege. Id., at 13-14. The release of such information would
13   reveal sensitive internal agency information about proposed plans to address the USCIS
14   backlog, reasons for the backlog, and possible solutions, including proposals for
15   budgetary outlays to specific programs to address the backlog. Id. Moreover, such
16   information is pre-decisional, was prepared in anticipation of critical Congressional
17   testimony and illustrates the internal “give-and-take” deliberations between senior
18   management at USCIS. Id. Release of this information would have a chilling effect on
19   management’s ability to freely discuss, deliberate and make important decisions. Id.
20                2.     Exemption 6 & 7(c) – Unwarranted Invasion of Personal Privacy
21         Exemption (b)(6) applies to “personnel and medical files and similar files the
22   disclosure of which would constitute a clearly unwarranted invasion of personal
23   privacy.” 5 U.S.C. § 552(b)(6). The phrase “similar files” “has a broad, rather than a
24   narrow meaning” and includes records containing information about individuals. Forest
25   Service Empls. for Envtl. Ethics v. U.S. Forest Serv., 524 F.3d 1021, 1024 (9th Cir.
26   2008) (quotation omitted). Exemption 7(c) provides somewhat broader protection,
27   exempting from release information in law enforcement records that, if disclosed, “could
28   reasonably be expected to constitute an unwarranted invasion of personal privacy.”
                                                  17
 Case 2:18-cv-08034-GW-MRW Document 64 Filed 12/18/20 Page 22 of 23 Page ID #:433




 1   5 U.S.C. § 552(b)(7)(C). The agency must first establish that the document has a law
 2   enforcement purpose, a standard that is easily met here, as described above. See infra;
 3   Rosenfeld v. Dep’t of Justice, 57 F.3d 803, 808 (9th Cir. 1995).
 4         Once the threshold requirement is satisfied, similar to Exemption 6, the court must
 5   “balance the privacy interest protected by the exemption[] against the public interest in
 6   government openness that would be served by disclosure.” Lahr v. National Transp.
 7   Safety Bd., 569 F.3d 964, 973 (9th Cir. 2009). While both Exemption 6 and Exemption
 8   7(c) require this balancing, Exemption 7(c)’s privacy protection is stronger, and the
 9   exemptions differ in the “magnitude of the public interest” that must be shown to
10   overcome the protected privacy interests. Id. “Personal privacy interests” under
11   Exemption 7(c) encompass a “broad range of concerns” relating to an individual’s
12   control of personal information and “interest in keeping personal facts away from the
13   public eye. Id. Also, similar to Exemption 6, “[o]nce the government has identified a
14   cognizable privacy interest, the only relevant public interest . . . is the extent to which
15   disclosure of the information sought would shed light on an agency’s performance of its
16   statutory duties or otherwise let citizens know what their government is up to.” Id.
17   (quotation omitted).
18         Here, the information withheld under Exemption 6 and/or 7(c) includes references
19   to “Inquiry Numbers” pertaining to specific individual N-400 applicants who were the
20   subject of the Congressional inquiry, and is linked to individual A-files. See Vaughn
21   index (ECF 57-8), at 4-5. These individuals have a strong privacy interest in not having
22   such references released in the public domain. The inquiry numbers withheld is linked to
23   and traceable directly to an N-400 applicant. Id. This is personal identifying information
24   that is appropriately exempt pursuant to Exemption 6. Id. The disclosure of such
25   information could reasonably be expected to constitute an unwarranted invasion of
26   personal privacy and/or subject these individuals to harassment, and Plaintiffs have
27   identified no public interest outweighing these interests. Id. Moreover, Plaintiffs in this
28   case agreed that Defendant would not be required to produce any records that pertain to
                                                   18
 Case 2:18-cv-08034-GW-MRW Document 64 Filed 12/18/20 Page 23 of 23 Page ID #:434




 1   any specific individual N-400 application. Id.; see also, July 5, 2019 Joint Supplemental
 2   Rule 26(f) Report (ECF 23). Similar redactions are made to the PowerPoint training
 3   slides that contain examples of ELIS data that contains sample N-400 records that are
 4   found in the ELIS database. See Vaughn index (ECF 57-8), at 7. The slides include
 5   names, dates of birth, country of birth, addresses, receipt numbers, and alien numbers of
 6   N-400 applicants. Id.
 7   V.    CONCLUSION
 8         For the reasons stated above, Defendant respectfully requests that summary
 9   judgment be entered in its favor. Defendant has conducted an adequate search for the
10   requested records, has properly asserted appropriate exemptions, provided a sufficiently
11   detailed Vaughn index justifying the agency’s withholdings and properly concluded that
12   no information was segregable. Accordingly, there is no material factual dispute, and
13   Defendant is entitled to summary judgment in this matter.
14         Dated: December 18, 2020          NICOLA T. HANNA
                                             United States Attorney
15                                           DAVID M. HARRIS
                                             Assistant United States Attorney
16                                           Chief, Civil Division
                                             JOANNE S. OSINOFF
17                                           Assistant United States Attorney
                                             Chief, General Civil Section, Civil Division
18
                                             /s/ Alarice M. Medrano
19
                                             ALARICE M. MEDRANO
20                                           Assistant United States Attorney
21                                           Attorneys for Defendant, United States
                                             Citizenship and Immigration Services,
22                                           Department of Homeland Security
23
24
25
26
27
28
                                                19
